DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 9/1/2022 have been considered.
	
	Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - -ILLUMINATION DEVICE FOR VEHICLES WITH TEMPERATURE-DEPENDENT ELEMENT FOR CONDENSATION REMOVAL- -.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
In claim 1, last line, change “the aid” to - -an aid- -.
In claim 11, second to last line, change “the aid” to - -an aid- -.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-8 recites the limitation "the limit temperature."  There is insufficient antecedent basis for this limitation in the claim.
It is noted that claim 2 recites “a limit temperature.”  However, claims 3-8 are dependent on claim 1, not claim 2.  It is unclear if claims 3-8 should be dependent on claim 2 instead of claim 1 OR if each of claims 3-8 should recite a limit temperature.  
For the purposes of examination, claims 3-8 will be examined as though they were dependent on claim 1 and additionally recited that “the light absorber has a limit temperature.”

Claim 10 recites the limitation "”the thermochromic layer."  There is insufficient antecedent basis for this limitation in the claim.
It is noted that claim 9 recites “a thermochromic layer.”  However, claim 10 is dependent on claim 1, not claim 9.  It is unclear if claim 10 should be dependent on claim 9 instead of claim 1 OR if claim 10 should recite a thermochromic layer.
For the purposes of examination, claim 10 will be examined as though they were dependent on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8  and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (JP 2006-331650 A, of record, citations herein refer to the machine translation provided by Applicant on 9/1/2022) in view of Tsutsumi (US PGPub 2019/0024867 A1) and Willmott et al. (US PGPub 2014/0346377 A1), or alternatively in further view of Robbins et al. (The Temperature Dependence of Rare-Earth Activated Garnet Phosphors).
As to claim 1, Takayama discloses (Fig. 1) an illuminating device for a vehicle, the illuminating device comprising: a housing 12, in which a light source 11 and; a cover shield 13 that closes an opening of the housing 12 and through which light passes from an interior of the housing into surroundings (Paragraph 28); and a temperature-dependent light absorber 13a for condensation removal and/or deicing of the cover shield 13 (Paragraphs 29 and 30), wherein the cover shield includes the temperature-dependent light absorber 13a, with the aid of which the light is converted into heat depending on the temperature (Paragraphs 29 and 30).

    PNG
    media_image1.png
    467
    334
    media_image1.png
    Greyscale
Takayama
Takayama is silent as to Applicant’s optical unit to aid in generating a predefined light distribution.
Tsutsumi teaches (Fig. 1) an illuminating device for a vehicle, the illuminating device comprising: a housing 12, in which a light source 40 and an optical unit 20, 33 to generate a predefined light distribution are arranged; a cover shield 11 that closes an opening of the housing 12 and through which light passes from an interior of the housing into surroundings (Paragraph 45), wherein the cover shield 11 is heated to remove water (Paragraph 80).

    PNG
    media_image2.png
    434
    477
    media_image2.png
    Greyscale
Tsutsumi
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the absorber of Takayama to the cover shield of a device of the type taught by Tsutsumi, that is one in which the light source has an inner lens 20, in order to apply the advantages of the absorbing layer, such as  heating without the need for an additional light source to the lamp type taught by Takayama.
As to the absorber being temperature dependent, the claim does not recite exactly how the absorber is dependent on temperature, merely that it is temperature-dependent.  Therefore, material properties such as thermal radiation and light output that change based on the temperature would satisfy the claim limitation of temperature dependent.  
As is well-known in the art and as seen in Willmott et al. Paragraph 2, thermal radiation is emitted by all materials at temperatures above absolute zero with a wavelength that depends on the temperature of the body, but commonly in the infrared range (Paragraph 2).
Therefore, one having ordinary skill in the art would readily recognize that since the absorbing layer of Takayama is a material above absolute zero that its thermal radiation would be temperature dependent.  Therefore, the absorber of Takayama satisfies the limitation of being a temperature dependent absorber.
Alternatively, should it be found that the thermal radiation is insufficient to satisfy the limitation of temperature dependent, Takayama teaches the light absorber to be a rare earth element, preferably Nd, Er, Yb, Sm, Tb, Eu, Cr, La or ions thereof (Paragraph 14).
Robbins et al. teaches the light output of rare earth Ce, Eu, Tb, Gd phosphors are dependent on temperature (Figs 3-6).

    PNG
    media_image3.png
    591
    384
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    604
    381
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    599
    372
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    576
    395
    media_image6.png
    Greyscale

Robbins et al.
Therefore, it would be apparent to one having ordinary skill in the art at the time of the invention that the light absorber, being the same converting centers such as Eu, Tb would have light output that is dependent on temperature and therefore the light absorber of Takayama satisfies the temperature dependent absorber limitation.
As to claims 6 and 7, as the limit temperature is not specified to have any special properties, Takayama satisfies these limitations.
As to claim 8, Takayama discloses that a light intensity of the light source is selected such that, at a temperature of the cover shield below the limit temperature, a minimum luminous flux emerges through the cover shield into the surroundings (Paragraph 30).

As to claim 11, Takayama discloses (Fig. 1) an illuminating device for vehicles, the illuminating device comprising: a housing 12, in which a light source 11; a cover shield 13 that closes an opening of the housing 12 and through which light passes from an interior of the housing 12 into surroundings (Paragraph 45); and a temperature-dependent wavelength shifter 13a for condensation removal and/or deicing of the cover shield (Paragraphs 29 and 30), wherein the cover shield includes the temperature-dependent wavelength shifter, with the aid of which spectral components of the light are partially or completely shifted into an infrared wavelength range depending on the temperature (Paragraphs 29 and 30).
Takayama is silent as to Applicant’s optical unit to aid in generating a predefined light distribution.
Tsutsumi teaches (Fig. 1) an illuminating device for a vehicle, the illuminating device comprising: a housing 12, in which a light source 40 and an optical unit 20, 33 to generate a predefined light distribution are arranged; a cover shield 11 that closes an opening of the housing 12 and through which light passes from an interior of the housing into surroundings (Paragraph 45), wherein the cover shield 11 is heated to remove water (Paragraph 80).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to apply the wavelength-shifter of Takayama to the cover shield of a device of the type taught by Tsutsumi, that is one in which the light source has an inner lens 20, in order to apply the advantages of the wavelength-shifting layer, such as  heating without the need for an additional light source to the lamp type taught by Takayama.
As to the wavelength-shifter being temperature dependent, the claim does not recite exactly how the wavelength-shifter is dependent on temperature, merely that it is temperature-dependent.  Therefore, material properties such as thermal radiation and light output that change based on the temperature would satisfy the claim limitation of temperature dependent.  
As is well-known in the art and as seen in Willmott et al. Paragraph 2, thermal radiation is emitted by all materials at temperatures above absolute zero with a wavelength that depends on the temperature of the body, but commonly in the infrared range (Paragraph 2).
Therefore, one having ordinary skill in the art would readily recognize that since the wavelength-shifting layer of Takayama is a material above absolute zero that its thermal radiation would be temperature dependent.  Therefore, the wavelength-shifter of Takayama satisfies the limitation of being a temperature dependent wavelength-shifter.
Alternatively, should it be found that the thermal radiation is insufficient to satisfy the limitation of temperature dependent, Takayama teaches the light wavelength-shifter to be a rare earth element, preferably Nd, Er, Yb, Sm, Tb, Eu, Cr, La or ions thereof (Paragraph 14).
Robbins et al. teaches the light output of rare earth Ce, Eu, Tb, Gd phosphors are dependent on temperature (Figs 3-6).
Therefore, it would be apparent to one having ordinary skill in the art at the time of the invention that the light wavelength-shifter, being the same converting centers such as Eu, Tb would have light output that is dependent on temperature and therefore the light wavelength-shifter of Takayama satisfies the temperature dependent wavelength-shifter limitation.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Tsutsumi and Willmott et al., or alternatively in further view of Robbins et al. as applied to claim 1 above, and further in view of Rejman et al. (Temperature dependence of CIE-x,y color coordinates in YAG:Ce single crystal phosphor).
As to claims 3-5, the claims recite changes in the absorptivity with respect to the temperature and limit temperature.  Takayama discloses the absorber to be a rare earth element (Paragraph 14) on the cover shield, but is silent as to these characteristics.
Rejman et al. teaches (Fig. 2) the light absorptivity increases by an absolute value at a reduced temperature for rare earth element such that the light absorptivity increases by an absolute value at a reduced temperature (Fig. 2, absorbance goes down in measured range of 77K to 500K), a characteristic of the absorptivity of a temperature below 0° C has a negative gradient in the direction of limit temperature (Fig. 2, if the limit temperature is 0ºC, the absorbance between 77K and 250 K, which is below 0ºC, goes down in the direction of 0ºC), and that the characteristic of the absorptivity decreases linearly in the direction of the limit temperature as the temperature increases (Fig. 2, decrease of peak is linear in range of 100K to 250K).

Claim(s) 1, 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Regler et al. (DE 10 2011 080489 A1, citations herein refer to the attached machine translation) in view of Willmott et al. 
As to claim 1, Regler et al. discloses (Fig. 1) An illuminating device for a vehicle, the illuminating device comprising: a housing 2, in which a light source 5 and an optical unit 6 to generate a predefined light distribution are arranged; a cover shield 3, 16 that closes an opening of the housing 2 and through which light passes from an interior of the housing into surroundings (Paragraph 39); and a temperature-dependent light absorber 16 for condensation removal and/or deicing of the cover shield (Paragraph 48), wherein the cover shield 3, 16 includes the temperature-dependent light absorber 16, with the aid of which the light is converted into heat depending on the temperature (Paragraph 48).

    PNG
    media_image7.png
    750
    924
    media_image7.png
    Greyscale
Regler et al.
As to the absorber being temperature dependent, the claim does not recite exactly how the absorber is dependent on temperature, merely that it is temperature-dependent.  Therefore, material properties such as thermal radiation and light output that change based on the temperature would satisfy the claim limitation of temperature dependent.  
As is well-known in the art and as seen in Willmott et al. Paragraph 2, thermal radiation is emitted by all materials at temperatures above absolute zero with a wavelength that depends on the temperature of the body, but commonly in the infrared range (Paragraph 2).
Therefore, one having ordinary skill in the art would readily recognize that since the absorbing layer of Regler et al. is a material above absolute zero that its thermal radiation would be temperature dependent.  Therefore, the absorber of Takayama satisfies the limitation of being a temperature dependent absorber.
As to claim 2, Regler et al. discloses that the light absorber is designed in such that a light absorptivity is zero or close to zero upon exceeding a limit temperature (Paragraphs 40, 44 and Fig. 4).  With regards to the limitation of upon exceeding a limit temperature, as the claim does not positively recite the which light absorptivity, what limit temperature or the characteristics below the limit temperature, a light absorptivity can be chosen to be arbitrarily, such as visible light, the limit temperature could be chosen arbitrarily such as absolute zero and the conditions below the limit temperature also chosen arbitrarily such as also having low absorptivity below the limit temperature.  In the case of Regler et al., since the absorptivity is low in the visible range at a temperature above absolute zero, it satisfies the claimed limitations.
As to claims 6 and 7, the claims recite the limit temperature being at -2ºC and 6ºC or at 4ºC.  However, as discussed above in the rejection of claim 2, as the absorptivity is substantially static and the claim does not recite behavior below the limit temperature, the absorptivity being low in the visible range at a temperature above 6º, which would reasonably be expected to be within the temperature range of operation of a vehicle as is well-known in the art, it satisfies the claimed limitations.
As to claim 8, Regler et al. discloses that a light intensity of the light source is selected such that, at a temperature of the cover shield below the limit temperature, a minimum luminous flux emerges through the cover shield into the surroundings.  As discussed in the rejection of claim 2, the shield and its absorption material is transparent to visible light (Paragraphs 40, 44 and Fig. 4).  Therefore, a minimum amount of visible light will pass therethrough to the surroundings.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takehira (JP H04162302 A, of record, citations herein refer to the machine translation provided by Applicant on 9/1/2022) teaches (Fig. 1) a cover 5 with thermochromic layer 6 that is heated by heater 9 in order to ensure visibility to oncoming drivers (Paragraph 1).  
Dobner et al. (WO 2021/023620 A1, citations herein refer to the attached machine translation) discloses (Fig. 1) a light source with a thermochromic layer 5.
Greer et al. (US PGPub 2008/0060242 A1) teaches (Fig. 1) a device with a thermochromic layer 5.

	
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if the 112 rejections were overcome and if the claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Takayama discloses an absorber 13a, but is silent as to the absorber being thermochromic.  
Regler et al. discloses an absorber 16, but is silent as to the absorber being thermochromic.
Takehira et al. discloses a thermochromic layer 6 on a cover shield 5, but the thermochromic layer is not an absorber for condensation removal and/or deicing of the cover shield, with the aid of which light is converted into heat depending the temperature.  As the thermochromic layer is heated by a separate heater 9, it does not serve as an absorber to convert light to heat.  Furthermore, the function of the thermochromic layer is not to remove condensation or deice the cover shield, but to instead is directed to control the light distribution to ensure visibility of other drivers.
Dobner et al. discloses a thermochromic layer per se, but the thermochromic layer is not for the purpose of condensation removal and/or deicing of the cover shield.
 Greer et al. discloses a thermochromic layer per se, but the thermochromic layer is not for the purpose of condensation removal and/or deicing of the cover shield.
Therefore, the prior art while teaching temperature dependent light absorbers on a cover shield per se and separate thermochromic layers per se, do not teach the claimed light absorber for purpose of condensation removal and/or deicing of the cover shield being designed as a thermochromic layer, which is applied to a flat side of the cover shield, and/or the light absorber being designed as a thermochromic admixture, which is added to the material of the cover shield, in combination with the rest of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/             Examiner, Art Unit 2875                     


/DIANE I LEE/             Supervisory Patent Examiner, Art Unit 2875